Citation Nr: 0113136	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for chondromalacia of 
the right knee.

2.  Entitlement to a compensable rating for tennis elbow, 
right (major) arm.

3.  Entitlement to a compensable rating for folliculitis.  

4.  Entitlement to a compensable rating for postoperative 
residuals of deviated nasal septum with chronic sinusitis.

5.  Entitlement to a rating in excess of 20 percent for 
arthritis of the lumbar spine with limitation of motion.

6.  Entitlement to a rating in excess of 30 percent for 
arthritis of the cervical spine with limitation of motion.

7.  Entitlement to a rating in excess of 10 percent for 
chronic obstructive pulmonary disease.

8.  Entitlement to a rating in excess of 10 percent for tinea 
pedis.

9.  Entitlement to a compensable rating for chip fracture, 
left ankle.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
frostbite of the feet.

11.  Entitlement to service connection for hearing loss.

12.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION


The veteran retired from service in May 1986, after having 
served on active duty for a period in excess of 20 years.  

In February 1988, the Board of Veterans' Appeals (Board) 
denied service connection for residuals of frostbite of the 
feet.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in November 1998, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
appeal was docketed at the Board in 1999.

A Video Conference hearing was conducted before the 
undersigned Member of the Board in February 2001.

The first six issues listed on the title page will be 
addressed in the decision below.  The final six issues listed 
on the title page will be addressed in a remand appearing at 
the end of the decision.



FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
chondromalacia of the right knee include complaint of pain, 
without evidence of instability, and an ability to flex the 
knee to 140 degrees; slight overall impairment involving the 
right knee is not shown.

2.  Current manifestations of the veteran's service-connected 
tennis elbow, right (major) arm, include complaint of 
activity-related pain; the veteran's ability to flex and 
extend his right elbow is, in each foregoing excursion, 
unrestricted, and painful motion is not shown.

3.  The veteran's service-connected folliculitis presently 
involves only his buttocks and thighs, surfaces which are, in 
each instance, nonexposed; he does not complain of related 
itching, and each affected area is free of excoriation.

4.  Current manifestations of the veteran's service-connected 
postoperative residuals of deviated nasal septum with chronic 
sinusitis include a "midline" nasal septum, without 
obstruction of either nasal passage; breathing through either 
nostril is not impaired; the veteran's sinusitis is 
manifested by X-ray evidence only.

5.  Current manifestations of the veteran's service-connected 
arthritis of the lumbar spine with limitation of motion 
include an ability to flex the lumbar spinal segment to 60 
degrees; painful motion is not shown, and overall motion 
restriction involving the lumbar spine is not more than 
moderate.

6.  Current manifestations of the veteran's service-connected 
arthritis of the cervical spine with limitation of motion 
include an inability to flex the cervical spinal segment 
beyond 5 degrees; overall motion restriction involving the 
cervical spine is severe.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for chondromalacia 
of the right knee have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.31, 
4.40, 4.45 and Part 4, Diagnostic Code 5257 (2000).

2.  The criteria for a compensable rating for tennis elbow, 
right (major) arm, have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.40, 
4.45 and Part 4, Diagnostic Codes 5019-5003 (2000).

3.  The criteria for a compensable rating for folliculitis 
have not been met.
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.10, 4.20 and Part 4, Diagnostic Code 7806 
(2000).

4.  The criteria for a compensable rating for postoperative 
residuals of deviated nasal septum with chronic sinusitis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.7, 4.10 and Part 4, Diagnostic 
Codes 6502-6513 (2000).

5.  The criteria for a rating in excess of 20 percent for 
arthritis of the lumbar spine with limitation of motion have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, 
Diagnostic Codes 5003-5292 (2000).

6.  The criteria for a rating in excess of 30 percent for 
arthritis of the cervical spine with limitation of motion 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.7, 4.10 and Part 4, Diagnostic 
Codes 5003-5290 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim, relative to the first six issues listed on the 
title page, and duty to notify the appellant of information 
and evidence needed to substantiate and complete a claim have 
been met.  In this regard, with respect to those first six 
issues, by virtue of several Statements of the Case and 
several Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran was given notice of the 
information or evidence necessary to substantiate the related 
aspects his claim.  In addition, relative to the first six 
issues listed on the title page, it appears that copies of 
all clinical records prepared in conjunction with pertinent 
treatment rendered the veteran have been procured.  Finally, 
the veteran, as noted above, was afforded a Video Conference 
hearing conducted by the undersigned Member of the Board in 
February 2001.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The extent to 
which a given service-connected disability adversely affects 
one's ability to function under the ordinary conditions of 
daily life is of principal bearing relative to the assigned 
evaluation, and such rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (2000).

Service connection is in effect for chondromalacia of the 
right knee, for which the RO has assigned a noncompensable 
rating in accordance with the provisions of Diagnostic Code 
(Code) 5257 of the Rating Schedule; for tennis elbow, right 
(major) arm, evaluated as noncompensable under Codes 5019-
5003; for folliculitis, rated as noncompensable under Codes 
7899-7806; for postoperative residuals of deviated nasal 
septum with chronic sinusitis, rated as noncompensable under 
Codes 6502-6513; for arthritis of the lumbar spine with 
limitation of motion, rated 20 percent disabling under Codes 
5003-5292; and for arthritis of the cervical spine with 
limitation of motion, rated 30 percent disabling under Codes 
5003-5290.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each of the six disabilities addressed in the 
preceding paragraph.  The Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to these disabilities.


I.  Chondromalacia of the Right Knee

Pursuant to Diagnostic Code 5257, knee impairment manifested 
by recurrent subluxation or lateral instability of "[s]light" 
overall severity warrants a 10 percent rating.  However, in 
accordance with 38 C.F.R. § 4.31, where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide for a noncompensable rating, a noncompensable rating 
will be assigned where the required residuals are not shown.

The veteran indicates that motion in his right knee is 
"limited" to perhaps "20 percent" of what it had been in the 
past.  He asserts that he may have arthritis in the knee and 
he contends, in substance, that his service-connected 
chondromalacia of the right knee is more severely disabling 
than currently evaluated.  In this regard, when he was 
examined by VA in September 1998, the veteran complained of 
experiencing cracking, popping and pain in his right knee.  
On related physical examination, his right knee was free of 
bony tenderness, deformity, discoloration or soft tissue 
swelling.  The veteran exhibited an ability, though with 
crepitus, to flex and extend his right knee to 140 and zero 
degrees, respectively.  Pertinent X-ray examination was 
interpreted as being "[n]ormal".  The pertinent examination 
impression was right medial meniscectomy, remote, without 
clinical consequence.

In considering the veteran's claim for a compensable rating 
for his service-connected chondromalacia of the right knee, 
the Board has no reason to dispute his above-noted assertion 
relative to experiencing problems including cracking and pain 
in his right knee.  Notwithstanding the foregoing 
consideration, however, the Board is of the opinion that his 
presently assigned related noncompensable rating is wholly 
appropriate.  In reaching such determination, the Board would 
emphasize that although he was noted on the September 1998 VA 
examination to experience apparently motion-related crepitus, 
his demonstrated motion in his right knee, i.e., an ability 
to flex and extend his right knee to 140 and zero degrees, 
respectively, is unrestricted (notwithstanding his above-
cited assertion that motion in his right knee is "limited" to 
perhaps "20 percent" of what it had been in the past) in each 
such excursion.  See 38 C.F.R. § 4.71, Plate II (2000).  In 
addition, although the veteran indicated at his February 2001 
hearing that he experienced instability in his right knee on 
occasion, he also indicated that he was not obliged to wear a 
brace and, in any event, there was no indication of joint 
instability on the September 1998 VA examination.  The 
foregoing clinical considerations, in the Board's view, 
present a pertinent disability picture which does not equate 
even with the requisite slight overall disability necessary 
for a compensable (i.e., 10 percent) rating.  Given such 
consideration, and without evidence demonstrative of the 
requisite residual disablement necessary for the assignment 
of the minimum authorized schedular rating (i.e., 10 
percent), the Board, with application of the provisions of 
38 C.F.R. § 4.31 set forth above, is constrained to conclude 
that his currently assigned noncompensable rating for 
chondromalacia involving his right knee is proper.  Finally, 
inasmuch as there was no indication of traumatic or 
degenerative arthritis involving the veteran's right knee on 
X-ray examination in September 1998, entitlement to a 
separate rating in consideration of such pathology, in 
accordance with VAOPGCPREC 23-97 (July 1, 1997), is not in 
order.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the right knee, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In this connection, however, motion 
involving the veteran's right knee is (as noted above) wholly 
unrestricted.  In addition, the veteran indicated at the 
February 2001 hearing that the apparently lone action he 
takes to compensate for his problematic right knee is to try 
and put more weight on his left lower extremity to 
"minim[ize]" the strain on the right (see page 10 of hearing 
transcript).  The foregoing considerations, in the Board's 
view, militate persuasively against the existence of 
sufficient disablement, relative to the right knee, as to 
warrant the assignment of a compensable disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
Finally, the Board has also given consideration to the 
provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of the veteran's service-
connected right knee disability more closely approximate 
those required for a compensable rating than they do the 
disability rating currently assigned, as noted above.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of the benefit sought relative to this 
aspect of the appeal.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45 and Part 4, Code 5257.


II.  Tennis Elbow, Right (Major) Arm

Pursuant to Codes 5019-5003, the evaluation of the veteran's 
service-connected tennis elbow, right (major) arm, turns on 
the extent to which motion in the elbow is limited.  The 
veteran is currently receiving a noncompensable rating, 
relative to his tennis elbow, based on motion which is 
unrestricted, and neither is there painful motion in 
accordance with the provisions of 38 C.F.R. §§ 4.45 (pursuant 
to which the elbow is a major joint) and 4.59 within the 
substantive context of Code 5003.  Even if there is no actual 
limitation of motion involving a major joint, where arthritis 
involving such joint is shown by X-ray, painful motion in the 
joint is deemed to comprise limited motion.  See Lichtenfels 
v. Derwinski, 1 Vet. App. 484 (1991).  A noncompensable 
rating is assigned for disability of the elbow of the major 
upper extremity under Code 5206 when related flexion is 
limited to 110 degrees; a 10 percent rating is assigned 
relative to such disability under Code 5207 when related 
extension is limited to 45 degrees.  

The veteran asserts that he experiences "irritat[ion]" in his 
right elbow if he engages in extensive motion, especially 
lifting.  When he was examined by VA in September 1998, he 
indicated that he had experienced "recurrent pain and 
swelling" since originally injuring his right elbow in 
service in the late 1970's.  On physical examination, he 
exhibited an ability to flex and extend his right elbow to 
145 and zero degrees, respectively; the joint was free of any 
bony deformity, discoloration, soft tissue swelling or 
tenderness.  Pertinent X-ray examination revealed the 
presence of arthritis.   

In considering the veteran's claim for a compensable rating 
for his service-connected tennis elbow, right (major) arm, 
the Board acknowledges his above-noted assertion to the 
effect that the elbow becomes problematic if he engages in 
extensive motion, especially lifting.  Notwithstanding the 
foregoing consideration, however, the Board is of the opinion 
that his presently assigned related noncompensable rating is 
wholly appropriate.  In reaching such determination, the 
Board would emphasize that on the September 1998 VA 
examination he exhibited an ability to flex and extend his 
right elbow to 145 and zero degrees, respectively.  The 
demonstrated motion in each excursion, significantly, is 
unrestricted.  See 38 C.F.R. § 4.71, Plate I (2000).  Thus, 
such loss of motion (i.e., when elbow extension is limited to 
45 degrees) as is required for the assignment of a 10 percent 
rating under Code 5207 is not shown.  Further, there is no 
evidence demonstrative of painful motion, as may (if 
present), permit the assignment of a compensable rating in 
accordance with Lichtenfels, supra.  Given the foregoing 
observations, then, the Board is constrained to conclude that 
the veteran's currently assigned noncompensable rating for 
his service-connected tennis elbow, right (major) arm is 
proper.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the veteran's right elbow, including 
general functional loss, weakened movement and excess 
fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca, supra.  In this connection, however, the veteran 
indicated at his February 2001 hearing that he was able to 
minimize any "functional impairment" by simply avoiding 
certain activities.  He also indicated that he apparently no 
longer found it necessary to wear "an arm brace" (see page 11 
of hearing transcript).  The foregoing considerations, in the 
Board's view, militate persuasively against the existence of 
sufficient disablement, relative to the veteran's right 
elbow, as to warrant the assignment of a compensable 
disability rating predicated on either 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  Finally, the Board has also given 
consideration to the above-cited provisions of 38 C.F.R. 
§ 4.7.  However, the record does not show that the actual 
manifestations of the veteran's service-connected right elbow 
disability more closely approximate those required for a 
compensable rating than they do the disability rating 
currently assigned.  Accordingly, the Board is unable to 
identify a reasonable basis for a grant of the benefit sought 
relative to this aspect of the appeal.  38 U.S.C.A. § 1155; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096; 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, 
Codes 5019-5003.


III.  Folliculitis

The veteran's folliculitis is rated analogous to eczema in 
accordance with the provisions of Code 7806.  38 C.F.R. 
§ 4.20.  Pursuant to Code 7806, a noncompensable rating is 
warranted for eczema manifested by slight, if any, 
exfoliation, exudation or itching, if involving a nonexposed 
surface or small area; a 10 percent rating is warranted for 
eczema manifested by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  

The veteran indicates that his folliculitis is characterized 
by apparently intermittent outbreaks of "blotches" and he 
contends, in essence, that his service-connected folliculitis 
is more severely disabling than currently evaluated.  In this 
regard, when he was seen for VA outpatient treatment in 
September 1994, he indicated that rashes involving areas 
including his "legs" and "buttocks" were "very itchy".  On 
examination, he was noted to have multiple follicular papules 
and pustules with areas of excoriation; the assessment was 
folliculitis.  Most recently, when he was examined by VA in 
January 1999, he was noted to have a crusted follicular rash 
involving his buttocks and apparently each posterior thigh; 
there was "no evidence of excoriation."  

In considering the veteran's claim for a compensable rating 
for his service-connected folliculitis, the Board 
acknowledges his above-noted assertion that his folliculitis 
is prone to apparently intermittent outbreaks of "blotches".  
However, despite such assertion, the Board is of the opinion, 
owing to the reasoning advanced hereinbelow, that his 
presently assigned noncompensable rating for folliculitis is 
wholly proper.  In this regard, the Board would emphasize 
that, based on the results of the veteran's examination by VA 
in January 1999, his folliculitis affects only his buttocks 
and apparently both posterior thighs.  Each foregoing 
affected area, significantly, encompasses a surface which is 
nonexposed.  In addition, although some itching related to 
the veteran's folliculitis was noted when he was seen for VA 
outpatient treatment in September 1994, he asserted no 
complaint of itching in conjunction with his examination by 
VA in January 1999.  In view of the foregoing observations, 
then, the Board is of the opinion that the veteran's 
presently assigned noncompensable rating for folliculitis is 
proper.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to folliculitis-occasioned impairment in the veteran's 
ability to function under the ordinary conditions of daily 
life.  Significantly, the veteran made no reference to 
experiencing itching on the January 1999 VA examination, on 
which occasion, moreover, he was also noted to be free of any 
folliculitis-related excoriation.  It would thus appear that 
his folliculitis is currently not problematic in any 
ascertained way.  The foregoing consideration, in the Board's 
view, militates persuasively against any notion of 
entitlement to a higher disability rating predicated on the 
provisions of 38 C.F.R. § 4.10.  Finally, the Board has also 
given consideration to the above-cited provisions of 
38 C.F.R. § 4.7.  However, the record does not show that the 
actual manifestations of service-connected folliculitis more 
closely approximate those required for a compensable rating 
than they do the disability rating currently assigned.  
Therefore, the Board is unable to identify a reasonable basis 
for a grant of this aspect of the benefit sought on appeal.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. §§ 4.7, 4.10, 
4.20 and Part 4, Code 7806.


IV.  Deviated Nasal Septum with Chronic Sinusitis

In accordance with Code 6502, septal deviation manifested by 
a 50-percent obstruction of the nasal passages on both sides 
or complete obstruction on one side warrants a 10 percent 
rating.  Pursuant to Code 6513, sinusitis manifested by X-ray 
evidence only warrants a noncompensable rating; a 10 percent 
rating is warranted for sinusitis manifested by one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.

The veteran asserts that he has a "problem with congestion" 
and he contends, in essence, that his service-connected 
postoperative residuals of deviated nasal septum with chronic 
sinusitis is more severely disabling than currently 
evaluated.  In this regard, when he was examined by VA in 
December 1998, the veteran's nasal septum was described as 
being "midline".  The inferior, superior and medial 
turbinates were normal, and there was no purulent discharge.  
There was "no evidence of interference with breathing through 
the nose"; there was no speech impairment.  There was no tap 
tenderness involving the maxillary or ethmoid sinuses.  An X-
ray of the sinuses revealed findings "consistent with chronic 
sinusitis".  The pertinent examination impression was chronic 
sinusitis without evidence of respiratory distress or 
impairment of breathing through the nose.

In considering the veteran's claim for a compensable rating 
for his service-connected postoperative residuals of deviated 
nasal septum with chronic sinusitis, the Board has no reason 
to question that he may, on occasion, as he asserts, have a 
"problem with congestion".  Notwithstanding the foregoing 
consideration, however, the Board is of the opinion, owing to 
the reasoning advanced hereinbelow, that his presently 
assigned noncompensable rating for his postoperative 
residuals of deviated nasal septum with chronic sinusitis is 
wholly proper.  In this regard, while septal deviation 
manifested by a 50-percent obstruction of the nasal passages 
on both sides or complete obstruction on one side warrants a 
10 percent rating under Code 6502, there was no indication 
that either nasal passage was obstructed (his nasal septum 
was described as being "midline") and, equally significant, 
there was no evidence that breathing (through either nostril) 
was at all impaired (i.e., there was "no evidence of 
interference with breathing through the nose").  In addition, 
relative to the provisions of Code 6513, while the veteran 
may experience "congestion" on occasion, there is no evidence 
demonstrative of episodes of sinusitis (whether or not 
incapacitating) of any ascertained frequency.  Rather, the 
veteran's sinusitis appears to be manifested by X-ray 
evidence only, the same being representative of impairment 
warranting a noncompensable rating under Code 6513.  Given 
the latter observation relative to the veteran's sinusitis, 
and with no indication (as noted above) that either nasal 
passage is obstructed, the Board is constrained to conclude, 
even with consideration of the provisions of 38 C.F.R. § 4.7, 
that the veteran's presently assigned noncompensable rating 
for his service-connected postoperative residuals of deviated 
nasal septum with chronic sinusitis is proper.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to septal deviation and sinusitis-occasioned impairment in 
the veteran's ability to function under the ordinary 
conditions of daily life.  In this regard, however, at his 
February 2001 hearing, the veteran indicated that, while he 
still had a "sinus problem", his inservice surgery to correct 
his septal deviation had resulted in lasting improvement 
(i.e., it made his "breathing better").  The foregoing 
consideration, in the Board's view, militates persuasively 
against any notion of entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. §§ 4.7, 4.10 
and Part 4, Codes 6502-6513.



V.  Arthritis of the Lumbar Spine with Limitation of Motion

Pursuant to Codes 5003-5292, the evaluation of the veteran's 
service-connected arthritis of the lumbar spine with 
limitation of motion turns on the extent to which motion 
involving his lumbar spinal segment is limited.  In 
accordance with Code 5292, a 20 percent evaluation is 
assignable for "[m]oderate" limitation of lumbar motion; if 
lumbar motion is "[s]evere[ly]" limited, a 40 percent 
evaluation is assignable.  

The veteran asserts that his service-connected arthritis of 
the lumbar spine with limitation of motion has been 
"gradually getting worse" in recent years.  He elaborates 
that the arthritis is particularly sensitive to cold weather.  
When he was examined by VA in September 1998, the veteran 
indicated, with respect to his spinal arthritis generally, 
that he experienced morning stiffness, pain and an inability 
to lay flat on his back, the latter having the consequence of 
shortening his night's sleep.  On physical examination, the 
veteran's lumbar spine was free of bony tenderness, 
deformity, discoloration or soft tissue swelling.  He 
exhibited an ability to flex and extend his lumbar spinal 
segment to 60 and 10 degrees, respectively; rotation and 
lateral bending was exhibited, in each direction and in each 
excursion, to 10 degrees.  

In considering the veteran's claim for a rating in excess of 
20 percent for his service-connected arthritis of the lumbar 
spine with limitation of motion, the Board has no reason to 
question the veteran's veracity with respect to his above-
noted assertion that such disability has worsened in recent 
years.  Notwithstanding the foregoing consideration, however, 
the Board is of the opinion, owing to the reasoning advanced 
hereinbelow, that his presently assigned 20 percent rating 
for his arthritis of the lumbar spine with limitation of 
motion is appropriate.  In this regard, the Board is 
cognizant that the veteran's ability to extend his lumbar 
segment, limited to 10 degrees on the September 1998 VA 
examination, is significantly restricted.  However, his 
ability to flex his lumbar segment, exhibited to 60 degrees 
on the September 1998 VA examination, is representative of 
motion restriction in such excursion which is less than 
"[m]oderate".  Thus, the Board is of the view that overall 
restriction of lumbar motion (even with rotation and lateral 
bending being restricted to 10 degrees) is not more than 
"[m]oderate", a degree of impairment commensurate with the 
veteran's presently assigned pertinent 20 percent rating 
under Codes 5003-5292.  Finally without evidence 
demonstrating that the veteran's spine lists at all (the 
lumbar spine was free of deformity on the September 1998 
examination), is affected by muscle spasm, or that either 
narrowing or irregularity of the joint spaces is present 
(pertinent X-ray examination performed in conjunction with 
the September 1998 examination was "unremarkable"), the Board 
is also of the view that a rating in excess of 20 percent 
under the provisions of 38 C.F.R. Part 4, Code 5295 (2000) is 
similarly not in order.  In view of the foregoing 
observations, then, the Board is constrained to conclude, 
even with consideration of the provisions of 38 C.F.R. § 4.7, 
that the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's service-connected 
arthritis of the lumbar spine with limitation of motion.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
arthritis involving the veteran's lumbar spine, including 
general functional loss, weakened movement and excess 
fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca, supra.  In this connection, however, the Board 
would observe that there is no indication that lumbar motion 
in any lumbar excursion is painful and, in addition, the 
veteran indicated at his February 2001 hearing that his 
"tolerance" for low back discomfort was "grow[ing] greater" 
each year (see page 7 of hearing transcript).  The foregoing 
considerations, in the Board's view, militate persuasively 
against the existence of sufficient disablement, relative to 
the veteran's service-connected arthritis involving his 
lumbar spine, as to warrant the assignment of a compensable 
disability rating predicated on either 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Codes 5003-5292.


VI.  Arthritis of the Cervical Spine with Limitation of 
Motion

Pursuant to Codes 5003-5290, the evaluation of the veteran's 
service-connected arthritis of the cervical spine with 
limitation of motion turns on the extent to which motion 
involving his cervical spinal segment is limited.  In 
accordance with Code 5290, a 30 percent evaluation is 
assignable for "[s]evere" limitation of cervical motion.

The veteran contends, in essence, that his service-connected 
arthritis of the cervical spine with limitation of motion is 
more severely disabling than currently evaluated.  When he 
was examined by VA in September 1998, the veteran indicated, 
with respect to his spinal arthritis generally, that, as 
noted above, he experienced morning stiffness, pain and an 
inability to lay flat on his back, the latter having the 
consequence of shortening his night's sleep.  On physical 
examination, he exhibited an ability to flex and extend his 
cervical spinal segment to 5 degrees in each excursion; 
rotation and lateral flexion was exhibited to 30 and 10 
degrees, respectively.

With respect to the veteran's claim for a rating in excess of 
30 percent for his service-connected arthritis of the 
cervical spine with limitation of motion, the Board observes 
that his presently assigned 30 percent rating is the maximum 
evaluation authorized under Code 5290.  In this connection, 
the Board fully concedes that his overall motion involving 
his cervical spine, with cervical flexion and extension each 
being limited to 5 degrees, is, clearly, "[s]evere[ly] 
restricted.  However, a rating in excess of 30 percent might 
yet be awarded in accordance with the provisions of 38 C.F.R. 
§ 4.10, as pertinent to cervical spine arthritis-occasioned 
impairment in the veteran's ability to function under the 
ordinary conditions of daily life.  In this regard, at his 
February 2001 hearing, the veteran indicated that due to his 
arthritis of the cervical spine with limitation of motion he 
was obliged "to stack pillows" under his head to keep his 
head stable.  While the Board would not dispute that the 
foregoing clearly impairs the quality of the veteran's daily 
life, the same is not sufficient, in the Board's view, to 
warrant entitlement to a higher disability rating predicated 
on the provisions of 38 C.F.R. § 4.10.  In addition, because 
the 30 percent rating currently assigned for the veteran's 
service-connected arthritis of the cervical spine with 
limitation of motion is the maximum evaluation authorized 
under Code 5290, entitlement to a yet higher rating under 
38 C.F.R. §§ 4.40 and 4.45 is precluded.  See Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1999).  Finally, the Board is 
unable to identify any other applicable Code (i.e., other 
than Code 5290) which authorizes a rating in excess of 30 
percent for the veteran's service-connected arthritis of the 
cervical spine with limitation of motion.  38 U.S.C.A. 
§ 1155; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096; 38 C.F.R. §§ 4.7, 4.10 and Part 4, 
Codes 5003-5290.

The Board notes, finally, with respect to the veteran's claim 
of entitlement to a compensable rating for folliculitis as 
well as his claim of entitlement to a compensable rating for 
postoperative residuals of deviated nasal septum with chronic 
sinusitis, that each of these issues stem from an original 
claim.  Therefore, relative to each issue, the Board has 
considered the discussion advanced by the United States Court 
of Appeals for Veterans Claims in Fenderson v. West, 12 Vet. 
App. 119 (1999), wherein it indicated that, especially when 
there was a long duration between a claimant's original claim 
for service connection and the assignment of an original 
rating, separate ("staged") ratings may be assigned with 
respect to original claims for distinct separate periods of 
time during the appeal period based on the facts found.  
However, relative to each foregoing claim, the duration 
between receipt of the veteran's related original claim and 
the assignment of the initial respective ratings was quite 
brief, i.e., not more than fourteen months.  Further, at no 
time within the relevant time period prior to the assignment 
of the original rating, relative to either disability, was 
the related impairment greater than that reflected in the 
originally assigned rating.  Given such consideration, and 
following the Board's longitudinal scrutiny of the pertinent 
evidentiary record, the Board is of the view that the cited 
Fenderson rationale, relative to either above-cited claim, 
does not apply.

In making these determinations, the Board has considered the 
veteran's hearing testimony.  His testimony is considered 
credible insofar as he has described observable 
symptomatology and expressed his belief in the merits of his 
claims.  Nevertheless, as a layperson, he is not competent to 
offer a medical opinion or diagnosis.


ORDER

A compensable rating for chondromalacia of the right knee is 
denied.

A compensable rating for tennis elbow, right (major) arm is 
denied.

A compensable rating for folliculitis is denied.  

A compensable rating for postoperative residuals of deviated 
nasal septum with chronic sinusitis is denied.

A rating in excess of 20 percent for arthritis of the lumbar 
spine with limitation of motion is denied.

A rating in excess of 30 percent for arthritis of the 
cervical spine with limitation of motion is denied.


REMAND

As noted above, and insofar as it bears on the final six 
issues listed on the title page, there has been a significant 
change in the law during the pendency of this appeal.  To 
reiterate, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law, among other 
things,  redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The Board observes that in a submission from the veteran 
which was received at the RO in July 1998, he indicated that 
he had in the past, though no dates were specified, received 
treatment (for unspecified conditions) at the Hines (Chicago) 
VA Medical Center, the VA Medical Centers in Dayton and 
Chillicothe, Ohio, and the VA Outpatient Clinic in Columbus, 
Ohio.  The following month, in August 1998, the RO apparently 
(though it is not certain) initiated a request for any 
records in the custody of the Columbus VA facility.  While 
the RO, in August 1999, is shown to have initiated a request 
for any extant records at the Hines (Chicago) VA Medical 
Center, there is some indication that copies of any records 
thus procured may have been duplicates of reports previously 
secured.  The RO does not appear to have yet initiated 
requests for copies of any extant clinical reports related to 
treatment afforded the veteran at either the VA Medical 
Center in Dayton, Ohio, or the VA Medical Center in 
Chillicothe, Ohio.  Given the foregoing, and because VA 
clinical records yet extant (but not yet procured) are of 
direct potential bearing on each of the veteran's certified 
service connection claims (the final three issues listed on 
the title page), as well as his claim for a rating in excess 
of 10 percent for tinea pedis (the record reflects that the 
veteran received apparently regular outpatient treatment for 
such condition through the mid-1990's), the Board is of the 
opinion that the RO should be given an opportunity to procure 
the same before further related appellate action ensues.  
Further development to facilitate the accomplishment of the 
same is, therefore, specified.  

Regarding the veteran's claim of entitlement to a rating in 
excess of 10 percent for chronic obstructive pulmonary 
disease (COPD), the Board notes that he was pertinently 
examined by VA, which featured the accomplishment of 
pulmonary function testing (PFT), in September 1998.  
However, the PFT then performed did not include ascertainment 
of diffusion capacity of the lungs for carbon monoxide by the 
single breath method, the latter being an aspect of the 
provisions of Code 6603 under which the veteran's service-
connected COPD is rated.  The Board is, therefore, of the 
opinion that pertinent examination by VA, as specified in 
greater detail below, must be performed before further 
related appellate action ensues.  

Regarding the veteran's claim of entitlement to a compensable 
rating for chip fracture, left ankle, the Board notes that 
such disability is evaluated under Code 5271, the provisions 
of which implicate restriction in related joint motion.  
While aspects of the veteran's left ankle disability were 
addressed incident to his examination by VA in September 
1998, the related examination report contains no findings 
relative to the range of motion involving the left ankle.  
Therefore, the Board is of the opinion that pertinent 
examination by VA, as specified in greater detail below, must 
be performed before further related appellate action ensues.

Finally, concerning the veteran's claim for hearing loss, he 
contends that he presently has hearing loss which is 
traceable to acoustic trauma to which he was exposed in 
service in conjunction with working "around aviation 
equipment" to include loud "airplane turbines".  While the 
results of several audiograms administered the veteran in 
service are not, in any instance, indicative of hearing loss 
in accordance with 38 C.F.R. § 3.385 (2000), such 
consideration does not preclude service connection if current 
hearing impairment under such provision is shown, of which, 
in addition, there is evidence of a causal relationship to 
service.  See Henley v. Brown, 5 Vet. App. 155, 159 (1993).  
In this regard, when the veteran was pertinently examined by 
VA in December 1998, incident to which "no evidence of [a] 
hearing disorder" was found, the related examination report 
reflects that he underwent an audiogram.  While it was 
reported that "[a]t 25 decibels the [v]extern's right and 
left hearing is equal and normal from 500 to 4000 hertz", the 
complete audiometric examination results are not of record.  
Therefore, the Board is of the opinion that a repeat 
examination by VA, as specified in greater detail below and 
to include an audiogram (with all results thereof to be 
reported), must be performed before further related appellate 
action ensues.

Accordingly, this case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran and request that provide the 
name(s), address(es) and approximate 
date(s) of treatment relative to care 
afforded him with respect to any of the 
conditions implicated in the final six 
issues listed on the title pages, by any 
non-VA health care provider or at any VA 
facility other than the VA Medical Center 
in Dayton, Ohio, the VA Medical Center in 
Chillicothe, Ohio, and the VA Outpatient 
Clinic in Columbus, Ohio.  Then, in light 
of the veteran's response (if any), the 
RO should take appropriate action to 
procure copies of the indicated treatment 
report(s).  In any event, the RO should 
take appropriate action to procure copies 
of any clinical records which may have 
been prepared in conjunction with 
treatment rendered the veteran at any 
time at the VA Medical Center in Dayton, 
Ohio, the VA Medical Center in 
Chillicothe, Ohio, and the VA Outpatient 
Clinic in Columbus, Ohio.

2.  Thereafter, the RO should arrange for 
the veteran to undergo the following:

(a.)  Pertinent VA examination to 
ascertain the current severity of his 
service-connected COPD.  Incident to such 
examination the performance of pulmonary 
function testing is essential, and the 
latter must include all test results 
evaluated in Code 6604, to include 
diffusion capacity of the lungs for 
carbon monoxide by the single breath 
method.  Any other special diagnostic 
studies deemed necessary should be 
performed, and the claims folder should 
be made available to the examiner for 
review prior to the examination.  

(b.)  Pertinent VA examination to 
ascertain the current severity of his 
service-connected chip fracture, left 
ankle.  Findings bearing on motion 
involving the left ankle must be 
expressed numerically in terms of the 
degrees of motion demonstrated in each 
excursion.  Findings that take into 
account all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45, 
including pain on use, incoordination, 
weakness, fatigability, abnormal 
movements, etc., should be included.  Any 
functional impairment identified should 
be expressed in terms of additional range 
of motion loss beyond that clinically 
demonstrated.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder should 
be made available to the examiner for 
review prior to the examination.

(c.)  Pertinent VA examination, which 
must include an audiogram, to ascertain 
the nature and severity of any present 
hearing loss involving either ear.  
Decibel deficits obtaining relative to 
each ear at all tested frequencies must 
be reported.  In addition, speech 
discrimination ability, in accordance 
with the Maryland CNC standards, must 
also be ascertained relative to each ear.  
If the veteran is found to have hearing 
loss, the examiner should, in such event, 
offer an opinion as to whether it is at 
least as likely as not that such hearing 
loss is related to exposure to inservice 
acoustic trauma, to include loud 
"airplane turbines".  Any special 
diagnostic studies (in addition to an 
audiogram) deemed necessary should be 
performed, and the claims folder should 
be made available to the examiner for 
review prior to the examination.  The 
rationale for all opinions expressed 
should be fully explained.  

3.  The RO should then review the reports 
pertaining to each VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
each examination is in compliance with 
the Board's respective examination 
instructions.  Any necessary corrective 
action should be undertaken.

4.  In addition to the development 
addressed in the preceding numerical 
directives, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the final six issues listed 
on the title pages.

6.  If any remaining benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the VCAA is complete.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on each matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

